UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6645



MICHAEL ANTHONY DUNCAN,

                                            Petitioner - Appellant,

          versus


BISHOP L. ROBINSON, Secretary; ATTORNEY GEN-
ERAL OF THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-822-JFM)


Submitted:   February 12, 1998         Decided:     February 26, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Anthony Duncan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his second petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1997). We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.* Duncan v. Robinson, No. CA-97-822-
JFM (D. Md. Mar. 31, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




    *
      We note that, before Appellant files any subsequent habeas
petitions in the district court, he must seek authorization to file
a successive petition with this court, pursuant to 28 U.S.C.A.
§§ 2244, 2254 (West 1994 & Supp. 1997).

                                2